Title: To Benjamin Franklin from Joseph Banks, 19 November 1784
From: Banks, Joseph
To: Franklin, Benjamin


				
					
						Dear Sir
						Soho Square Novr. 19 1784
					
					I should long ago have returnd answers to your two Favors had I met with any thing in the Way of Science worthy of being

Communicated to you little improvement has taken place in the course of these two months past & as I have resided all that time in Lincolnshire I have not been put into posession of the detail even of that Little.
					The Whole of the middle Class of people here have been inconceivably amusd by the ascention of Lunardi & Blanchard & some of superior rank have Attended for my own part I had not my option being away from town but I shall not miss the next which ascends no more than I would Miss any other spectacle which was likely to amuse & not likely to be after exhibited we Lament in the R. Soc. that so little addition of Science has yet accrued from a discovery which certainly opend a new Field for enquiry & feel hurt that men who in the outset attempted to make us beleive he had got the dominion by this means over another Element has constantly hitherto been the abject Slave of that element whenever he has venturd to intrude himself into it.
					I was sorry I was in the Countrey when your Grandson arrivd. I have had but little opportunity of paying my respects to him since I returnd. Count Castiglioni I have seen he appears a well bred & well informed young man he is at present in the Countrey laboring to acquire the english language which I fear his Countreymen find very dificult.
					I am in great hopes that the dissentions of the Royal Society

are at an End at least that the opposition will at last give way to the decided & continual majorities which have appeard against them. Convincd I do not expect any men to be whose whole Arguments have been founded & supported in misrepresentation in truth. Hutton did not like to Lose twenty pounds a year which he usd to receive without any trouble whatever. Horsley would have been glad to make himself President which I am convincd He thought easy & considerd as a good step towards a Bishoprick. Matys disapointments in Life tho all of his own seeking and arising from a perfect beleif that he is a man of very superior talents have renderd him so waspish that his cheif pleasure is stinging about with a feeble Pen which can scarce Penetrate the hide even of Bashfullness & the rest seemd to have espousd the matter as a party affair which they were afraid to desert. I have enclosd you a Pamphlet written by Dr. Kippis who you may remember living in great intimacy with the late Sir John Pringle it is fair & very well temperd but so very mealy mouthd that it will possibly be right to publish something else as no foreinger can conceive a man right who is not praisd.
					Beleive me dear Sir with perfect Esteem Yours Faithfully
					
						
							Jos: Banks
						
					
				
				
					The Pamphlet is in Sheets. I have not been able to get one sewd up yet.
				
			